USCA11 Case: 20-13787    Date Filed: 07/30/2021   Page: 1 of 3



                                                    [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-13787
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:00-cr-00425-JIC-6



UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,


                                 versus


SAMUEL KNOWLES,


                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 30, 2021)
          USCA11 Case: 20-13787        Date Filed: 07/30/2021     Page: 2 of 3



Before WILSON, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

      Samuel Knowles appeals the district court’s denial of his motion for a new

trial, filed more than twelve years after his 2008 convictions on charges of

conspiracy to commit drug offenses. The district court sua sponte denied the

motion as untimely.

      Federal Rule of Criminal Procedure 33 provides that “[u]pon the defendant’s

motion, the court may vacate any judgment and grant a new trial if the interest of

justice so requires.” Fed. R. Crim. P. 33(a). Where, as here, a motion is not based

on newly discovered evidence, it “must be filed within 14 days after the verdict or

finding of guilty.” Fed. R. Crim. P. 33(b)(2). The Supreme Court explained in

Eberhart v. United States that the timeliness of a Rule 33 motion is a claim-

processing rule rather than a jurisdictional rule, and the government can forfeit its

defense of untimeliness if it fails to raise the defense before the district court

reaches the merits of the Rule 33 motion. See 546 U.S. 12, 19 (2005) (per curiam).

But neither Eberhart nor any precedent of which we are aware precludes a district

court from applying the claim-processing rule set forth in Rule 33 to determine sua

sponte that a motion is untimely. Nor does Knowles make that contention.




                                            2
          USCA11 Case: 20-13787       Date Filed: 07/30/2021    Page: 3 of 3



      Knowles moved for a new trial twelve years too late and did not present a

reason for the delay. Therefore, the district court did not abuse its discretion in sua

sponte denying his motion as untimely. See Fed. R. Crim. P. 33(b)(2).

      AFFIRMED.




                                           3